Exhibit 10.3



FORM OF INDIRECT JOINDER AGREEMENT

     This INDIRECT JOINDER AGREEMENT, dated as of February 18, 2009 (this
“Agreement”), is delivered by the undersigned (the “Indirect Seller”) pursuant
to Section 4.13 of the Purchase and Sale Agreement, dated as of February 18,
2009 by and among Aspen Exploration Corporation, a Delaware corporation
(“Aspen”), certain persons listed on the annexes thereto (“Sellers”) and Venoco,
Inc., a Delaware corporation (“Buyer”) (the “Purchase Agreement”). Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth in the Purchase Agreement.

     WHEREAS, the Purchase Agreement contemplates that any Non-Aspen Seller may,
subject to the terms and conditions of the Purchase Agreement, participate in
the Transaction by executing and delivering to Aspen and Buyer this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants set forth in the Purchase Agreement and hereinafter set forth, the
parties hereby agree as follows:

     1.      The Indirect Seller agrees as of the date hereof to be bound by the
terms and conditions of the Purchase Agreement as a Seller as if such Indirect
Seller were a signatory to such Purchase Agreement. Without limiting the
generality of the foregoing, the Indirect Seller hereby represents and warrants
that (a) each of the representations and warranties contained in Article 6 of
the Purchase Agreement applicable to the undersigned as a Seller are true and
correct on and as the date hereof as if made on and as of such date, (b) the
Indirect Seller has read and understands its obligations under Sections 8.2
(Acquisition Proposals) and 8.4 (Existing Negotiations) of the Purchase
Agreement and (c) the Indirect Seller has reviewed and approved the Allocated
Values set forth in Exhibit C to the Purchase Agreement with respect to such
Indirect Seller’s Assets and, pursuant to Section 13.5 of the Purchase
Agreement, will take no position inconsistent with said Exhibit C.

     2.      In accord with Section 4.13. b of the Purchase Agreement, the
Indirect Seller shall transfer its interests in the Assets to Aspen prior to the
Closing, and Aspen shall assume the obligations of the Indirect Seller to sell
such interests to Buyer at the Closing pursuant to the terms of the Purchase
Agreement. The Indirect Seller shall transfer its interests to Aspen by
executing an assignment in substantially the form attached hereto as Exhibit
IV.A (the “Aspen Assignment”) not less than five days prior to the Defect Notice
Deadline. The Indirect Seller shall not execute or otherwise join in the
Assignment, Bill of Sale and Conveyance of the Assets effective as of the
Effective Time (substantially in the form of Exhibit D to the Purchase
Agreement) (the “Buyer Assignment”), but the parties shall rely upon and accept
the conveyance of the Indirect Seller’s Assets to Aspen by means of the Aspen
Assignment, and from Aspen to Buyer by means of the Buyer Assignment.

     3.      To the extent Aspen or Buyer disputes in some fashion the inclusion
or exclusion of any interests to be transferred in the Aspen Assignment, the
parties hereto shall attempt

 

--------------------------------------------------------------------------------

through good faith negotiations to resolve any such dispute. To the extent the
parties are unable to resolve such dispute prior to the Closing, the Indirect
Seller’s Assets shall be excluded from the Purchase Agreement and the Indirect
Seller’s Assets shall be treated as if the Purchase Agreement had terminated for
purposes of Paragraph H of the Aspen Assignment. Such exclusion shall result in
a reduction in the Purchase Price equal to the Allocated Value of the excluded
Assets without regard to the limitations set forth in Section 4.7 of the
Purchase Agreement. Notwithstanding the execution by the Indirect Seller of the
Aspen Assignment, the Indirect Seller shall continue to receive its full share
of revenue from the Indirect Seller’s Assets paid in the normal course of
business by Aspen until the Closing, subject to the terms of Section 2.3 of the
Purchase Agreement.

     4.      The Indirect Seller, by the execution of this Agreement, hereby
irrevocably appoints Aspen as the exclusive agent, proxy and attorney in fact
for the Indirect Seller for all purposes of the Purchase Agreement as to which
Aspen is authorized to act as the Seller Representative pursuant to the terms
thereof, and all actions incidental thereto, including, but not limited to: (a)
the determination of the Preliminary Settlement Statement and Final Settlement
Statement and adjustments to the Indirect Seller’s Per Seller Closing Amount and
Per Seller Purchase Price related thereto, (b) the evaluation of asserted Title
Defects and Title Defect Adjustments affecting the Indirect Seller’s Assets, (c)
the evaluation of asserted Environmental Defects, (d) the waiver of any
condition set forth in Section 9.1 of the Purchase Agreement, (e) any action (or
inaction) taken with respect to the termination of the Purchase Agreement, (f)
any amendment to the Purchase Agreement, including an amendment that does not
affect all Sellers equally, (g) the execution of documents to be delivered at
Closing, and (h) the initiation, defense or resolution of any dispute relating
to any of the foregoing. Aspen, as attorney in fact, shall take all such further
actions contemplated by the Purchase Agreement, execute and deliver all such
further agreements, instruments, certificates, documents and amendments relating
thereto or contemplated therein, in each case as it deems necessary or advisable
in order to carry out the transactions contemplated by the foregoing, in the
name and on behalf of the Indirect Seller. The Indirect Seller agrees that such
agency and proxy are coupled with an interest, are therefore irrevocable without
the consent of Aspen and Buyer and shall survive the death, incapacity,
bankruptcy, dissolution or liquidation of any Seller. As between the Indirect
Seller and Buyer, all decisions and actions by Aspen in its capacity as Seller
Representative, and all actions incidental thereto, shall be binding upon the
Indirect Seller and the Indirect Seller shall not have the right to object,
dissent, protest or otherwise contest the same in any manner that would affect
Buyer or its rights hereunder. The Indirect Seller agrees that Buyer shall be
entitled to rely on any action taken or omission to act by Aspen in its capacity
as Seller Representative on behalf of the Indirect Seller (an “Authorized
Action”), and that each Authorized Action shall, with respect to Buyer, be
binding on the Indirect Seller as fully as if the Indirect Seller had taken such
Authorized Action. Notwithstanding anything set forth herein or in the Purchase
Agreement to the contrary, Aspen shall not have the authority to unilaterally
change any term or condition of the Aspen Assignment including, without
limitation, the Assets of the Indirect Seller to be included therein.

     5.      The Indirect Seller acknowledges and warrants that, in making its
decision to execute and deliver this Agreement, it has made its own independent
assessment of the merits and risks of the Transaction as it relates to the
Indirect Seller and its Assets, and of the merits and risks relating to the
power of attorney effected by this Agreement. The Indirect Seller has sought

-2-

--------------------------------------------------------------------------------

such accounting, legal, engineering, investment, tax and other advice as it has
considered necessary to make an informed decision with respect to the
Transaction and the power of attorney effected by this Agreement. Without
limiting the generality of the foregoing, the Indirect Seller has not relied on
Buyer, Aspen or their respective agents or representatives for recommendations
or advice.

     6.      Whenever possible, each provision of this Agreement will be
interpreted so as to be effective and valid under applicable law, but if any
provision or portion of any provision of this Agreement is held invalid, illegal
or unenforceable in any respect under any applicable law in any jurisdiction,
then such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of any other provision or portion of any
provision of this Agreement, and this Agreement will be reformed, construed and
enforced in such jurisdiction in such manner as will effect as nearly as
lawfully possible the purposes and intent of such invalid, illegal or
unenforceable provision.

     7.      This Agreement may be executed by the Indirect Seller in any number
of counterparts, each of which shall be deemed an original instrument, but all
of which together shall constitute one and the same instrument. Execution may be
evidenced by fax signatures.

     8.      THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
DOCUMENT EXECUTED IN CONNECTION HEREWITH.

     9.      No party shall assign all or any portion of its respective rights
or delegate all or any portion of its respective duties hereunder without the
prior written consent of the other parties, and any purported assignment in
violation of the foregoing shall be void.

     10.      This Agreement shall be construed in accordance with, and governed
by, the laws of the jurisdictions described in Section 15.9 of the Purchase
Agreement.

     11.      This Agreement shall become effective when executed by all
parties.

[Signature page follows]

-3-

--------------------------------------------------------------------------------

 

 

      IN WITNESS WHEREOF, the undersigned has caused this Indirect Joinder
Agreement to be duly executed and delivered as of the date first above written.

  Dated:    ____________________   , 2009         Signature(s) of Indirect
Seller(s)   


Check if applicable:

¨      Joint Tenants
¨     CoTenants
¨     Husband and Wife
¨ Other Relationship (please explain)   ___________________________________

Note:    Must be signed exactly as the relevant name(s) appears(s) on Aspen’s
records, as reflected in the attached cover letter. Each person with an interest
in the property must sign; if husband or wife own an interest, both must sign.
If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please provide evidence of authority and state title
or capacity in which signature is given.

CAPACITY (full title)          NAME(S)            ADDRESS                 
(Include Zip Code)  AREA CODE AND TELEPHONE NOS.    (        )          (      
 )    NOTARIZATION OF SIGNATURE(S)       STATE OF    )          ) ss.     
COUNTY OF    )     


     On _____________, 2009, before me, _______________________, a notary
public, personally appeared ________________________and __________________, who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.

          WITNESS my hand and official seal.                      Notary Public 
(S E A L)    My commission expires:  ______________  


-4-

--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED

ASPEN EXPLORATION CORPORATION

By:_______________________________

     Name:   R.V. Bailey
     Title: Chief Executive Officer Date:

VENOCO, INC.

By:  ______________________________

     Name:
     Title:

Date:  ____________________________

-5-

--------------------------------------------------------------------------------



Exhibit IV.A.
Aspen Assignment



    RECORDING REQUESTED BY          AND          WHEN RECORDED MAIL TO       
NAME          MAILING          ADDRESS          CITY, STATE          ZIP CODE   
              (SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE) 


ASSIGNMENT, BILL OF SALE, AND CONVEYANCE

     This Assignment, Bill of Sale and Conveyance (the “Assignment”) dated
effective December 1, 2008 at 12:00 am, Pacific Time (the “Effective Date”), is
by and between ____________________________________________, a
_____________________corporation, whose address is
________________________________________ (“Assignor”), and Aspen Exploration
Corporation, a Delaware corporation, whose address is 2050 S. Oneida Street,
Suite 208, Denver, Colorado 80224 (“Assignee”).

     For Ten Dollars and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Assignor does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER, and DELIVER unto Assignee all
of Assignor’s right, title and interest in and to the following real and
personal property interests located in Colusa, Glenn, Solano, Sutter, Tehama,
and Yolo Counties, California (collectively, the “Assets”):

     (a)      The Prospect and/or Exploration Agreements (“Prospect Agreements”)
described on Exhibit A-1 including any and all oil and gas leases that are
subject thereto (the “Leases”), covering the lands affected by such Leases (the
“Lands”); and the oil, gas and all other hydrocarbons (“Hydrocarbons”), in, on,
under or that may be produced from the Lands;

     (b)      The oil and gas wells that were drilled subject to the Prospect
Agreements and are located on the Leases and Lands, or lands pooled or unitized
therewith (the “Wells”), all injection and disposal wells on the Leases and
Lands, and all personal property and equipment associated with the Wells as of
the Effective Date;

     (c)      The rights, to the extent transferable, in and to all existing and
effective unitization, pooling and communitization agreements, declarations and
orders, to the extent that

-6-

--------------------------------------------------------------------------------

they relate to or affect any of the Assets described in subsections (a) and (b)
above, or the post-Effective Time production of Hydrocarbons from the Leases and
Lands;

     (d)      The rights, to the extent transferable, in and to the
Hydrocarbons, gathering and processing contracts, operating agreements,
balancing agreements, joint venture agreements, partnership agreements, farmout
agreements and other contracts, agreements and instruments relating to the
Assets described in subsections (a) through (c) above;

     (e)      All of the personal property, fixtures, improvements, and
facilities (the “Equipment and Facilities”) and permits, licenses, approvals,
servitudes, rights-of-way, easements, surface leases (including without
limitation the rights-of-way, easements and surface leases, and other surface
rights, tanks, boilers, buildings, improvements, injection facilities, saltwater
disposal facilities, other appurtenances and facilities located on and used in
connection with or otherwise related to the exploration for or production,
gathering, treatment, processing, storing, or transporting of Hydrocarbons or
water produced from the Assets described in subsections (a) through (d) above;

     (f)      All seismic data regarding the Lands or Leases (subject to
applicable third-party licensing restrictions or other restrictions on
disclosure or transfer) (“Seismic Data”) acquired by Assignor by, through or
under one of the Prospect Agreements.

     (g)      All intangible and tangible property and rights and all claims
against third parties, insurance proceeds, audit rights and all other rights,
privileges, benefits and powers, conferred upon the owner and holder of
interests in the Lands, Leases, Equipment and Facilities, Wells, Seismic Data
and Records.

     (h)      All warranties and indemnities in favor of Assignor or its
predecessor in title from third parties relating to the Lands, Leases, Equipment
and Facilities, Wells, Seismic Data and Records, except that Assignor may
maintain the concurrent benefit of such warranties or indemnities to the extent
Assignor is indemnifying Assignee hereunder.

EXCEPTING AND RESERVING unto Assignor those certain retained interests described
in Exhibit A-2 (“Retained Interests”).

TO HAVE AND TO HOLD the Assets with all and singular the rights, privileges, and
appurtenances thereto belonging or in anywise appertaining unto Assignee, its
successors and assigns, forever, subject to the following terms and conditions.

     A.      This Assignment is made subject to that certain Purchase and Sale
Agreement dated effective December 1, 2008, by and among Assignor, Assignee, and
certain other interest owners and Sellers and Venoco, Inc. as the Buyer (the
“Agreement”). The Agreement contains certain representations, warranties and
agreements between the parties thereto, some of which may survive the delivery
of this Assignment, as provided for therein. The warranties, representations,
covenants and indemnities contained in the Agreement that survive the delivery
of this Assignment shall not be merged into this Assignment or be otherwise
negated by the execution or delivery of this Assignment, and this Assignment
shall not be construed to amend the Agreement or vary the rights or obligations
of any of the parties from those set forth in the

-7-

--------------------------------------------------------------------------------

Agreement. In the event of any conflict between this Assignment and the
Agreement, the terms of the Agreement shall control. However, third parties may
conclusively rely on this Assignment to vest title to the Assets in Assignee.
Unless otherwise defined herein, all defined terms in this Assignment have the
same meaning as set forth in the Agreement.

     B.      Assignee hereby accepts this Assignment from Assignor, subject to
all landowners royalties, overriding royalties, and all other payments out of
production which burden the interests herein assigned, and Assignee agrees to
bear its proportionate share of all such burdens and to assume and perform all
of the terms, covenants, and conditions of said interest to be performed by
Assignor, insofar as they pertain to the interest assigned herein.

     C.      Assignor agrees to warrant and forever defend title to the Assets
unto Assignee, its successors and assigns, against the claims and demands of all
persons claiming, or to claim the same, or any part thereof, by, through or
under such Assignor, but not otherwise. Notwithstanding the foregoing limitation
of warranties, this Assignment is made with full substitution and subrogation of
Assignee in and to all warranties made by each Assignor’s predecessors in title.

     EXCEPT FOR THE SPECIAL WARRANTY OF TITLE SET FORTH ABOVE, THE SUBJECT
PROPERTIES ARE CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION
WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, RELATING TO TITLE TO THE
PROPERTIES OR RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A
PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR
MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE, AND, EXCEPT AS
PROVIDED OTHERWISE HEREIN WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR OTHER
WARRANTY OR REPRESENTATION WHATSOEVER INCLUDING SPECIFICALLY, BUT NOT BY WAY OF
LIMITATION, ANY ENVIRONMENTAL WARRANTIES OR WARRANTIES OF TITLE. ASSIGNEE HAS
INSPECTED, OR WAIVED ITS RIGHT TO INSPECT, THE SUBJECT PROPERTIES FOR ALL
PURPOSES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION,
BOTH SURFACE AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS
SPECIFICALLY RELATED TO THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS
SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER MANMADE FIBERS, OR NATURALLY
OCCURRING RADIOACTIVE MATERIALS (“NORM”). ASSIGNEE IS RELYING SOLELY UPON ITS
OWN INSPECTION OF THE SUBJECT PROPERTIES, AND ASSIGNEE ACCEPTS ALL OF THE SAME
IN THEIR “AS IS,” “WHERE IS” CONDITION. THE FOREGOING NOTWITHSTANDING, NOTHING
HEREIN SHALL DIMINISH THE REPRESENTATIONS AND WARRANTIES OF ASSIGNOR AS SET
FORTH IN THE AGREEMENT, OR REDUCE THE INDEMNIFICATION OR OTHER OBLIGATIONS OF
ASSIGNOR SET FORTH IN THE AGREEMENT.

     D.      Assignor agrees to execute and deliver to Assignee, from time to
time, such other and additional instruments, notices, division orders, transfer
orders and other documents, and to

-8-

--------------------------------------------------------------------------------

do all such other and further acts and things as may be necessary to more fully
and effectively grant, convey and assign to Assignee the Assets.

     E.      If required, separate governmental form assignments of the Assets
shall be executed on officially approved forms by Assignor to Assignee, in
sufficient counterparts to satisfy applicable statutory and regulatory
requirements. Those assignments shall be deemed to contain all of the terms
hereof. The interests conveyed by such separate assignments are the same, and
not in addition to, the interests conveyed herein.

     F.      This Assignment binds and inures to the benefit of Assignor and
Assignee and their respective successors and assigns. The terms and conditions
contained herein shall constitute covenants running with the land, and shall be
binding upon, and for the benefit of, the respective successors and assigns of
Assignor and Assignee.

     G.      This Assignment may be executed in several counterparts and all of
such counterparts together shall constitute one and the same instrument.

     H.      If the Agreement terminates for any reason, this Assignment shall
be null and void automatically. Notwithstanding the forgoing, if the Agreement
terminates for any reason, Assignee shall, upon request, immediately reassign
the Assets to Assignor without any additional encumbrances and shall take those
steps necessary to return the respective parties to their preassignment
ownership status.

IN WITNESS WHEREOF, this Assignment has been executed by the parties hereto as
of the date of acknowledgement, but is effective as of the Effective Date.

ASSIGNOR    [Name of Seller]          By:                         Name:         
               Title:      ASSIGNEE    ASPEN EXPLORATION CORPORATION           
By:      R. V. Bailey, Chief Executive Officer and  Chairman


-9-

--------------------------------------------------------------------------------

STATE OF      )    ) ss.      COUNTY OF      ) 


     On  _____________  , 2009, before me,  ________________________a notary
public, personally appeared ________________________ and __________________ ,
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.

        WITNESS my hand and official seal.                      Notary Public 
(S E A L)    My commission expires:     


-10-

--------------------------------------------------------------------------------

STATE OF COLORADO    )      ) ss:  COUNTY OF DENVER    ) 


     On _____________, 2009, before me, ________________________ a notary
public, personally appeared ________________________and__________________ who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.

        WITNESS my hand and official seal.                    Notary Public  (S
E A L)    My commission expires:     


-11-

--------------------------------------------------------------------------------



Exhibit A-1
Prospect Agreements



Attached to that certain Assignment, Bill of Sale and Conveyance dated effective
December 1, 2008, by and between_____________________________ and Aspen
Exploration Corporation

-12-

--------------------------------------------------------------------------------



Exhibit A-2
Retained Interests



Attached to that certain Assignment, Bill of Sale and Conveyance dated effective
December 1, 2008, by and between ______________________________and Aspen
Exploration Corporation

-13-

--------------------------------------------------------------------------------